Citation Nr: 1127642	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an evaluation in excess of 10 percent for anterior cruciate ligament (ACL) deficient left knee.   

4.  Entitlement to an evaluation in excess of 10 percent for limitation of flexion, left knee.  

5.  Entitlement to a temporary total rating based on hospitalization or convalescence due to surgery for ACL deficient, left knee.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION


The Veteran had active service from November 1981 to May 1992.  She also had service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the course of the appeal, in a May 2010 rating decision, the RO assigned a separate compensable (10 percent) rating for limitation of flexion, left knee, effective on January 16, 2009.  As this separate rating is considered a component of the previously service-connected left knee disability, rather than an initial rating assigned following the grant of service connection, the Board has characterized the issue accordingly on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected).  Because disability ratings higher than 10 percent are available for each component of the service-connected left knee disability, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was scheduled to testify before a Veterans Law Judge in a hearing at the RO in December 2010, but she requested that the hearing be rescheduled.  Accordingly, a hearing was scheduled for January 2011, but she failed to appear, without providing good cause for her absence.  Her request for hearing is accordingly deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d).  

The issues of service connection for (1) heart disease, and (2) hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period of appellate review, the service-connected left knee disability has been manifested by osteoarthritis with painful motion and slight recurrent subluxation or lateral instability; it has not been shown to be productive of extension limited to 10 degrees or more, flexion limited to 30 degrees or less, moderate impairment of the tibia and fibula with malunion with moderate knee or ankle disability, objective neurological manifestation, or painful scar.

2.  A claim for a temporary total rating was received more than one year after left knee surgery requiring convalescence.


CONCLUSIONS OF LAW


1.  The criteria for the assignment of an evaluation in excess of 10 percent for ACL deficient left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Codes 5256-5263, 4.118, including Diagnostic Code 7804, 4.124a, including Diagnostic Codes 8520-8529 (2010).

2.  The criteria for the assignment of an evaluation in excess of 10 percent for limitation of flexion, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Codes 5260 (2010).

3.  The criteria for the assignment of a temporary total rating based on the need for a period of convalescence following surgery in 1997 due to the service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA and private treatment and examination, and Social Security Administration (SSA) records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that there is no available outstanding evidence pertinent to the claims decided below that must be obtained.  

The Board acknowledges that the Veteran submitted an Authorization and Consent to Release Information (Release) in March 2009, in which she identified several private treatment providers having relevant records.  Pertinent to the claims decided below, she wrote that she had surgery in 1997 with Dr. Oliver and subsequent follow-up with Moore Orthopedic Clinic.  The Board notes that the claims file currently contains several documents from the Moore Orthopedic Clinic, which show that treatment occurred prior to the present period of appellate review.  .  Regarding Dr. Oliver, the RO received a statement from him in May 2009 indicating that he had no records relating to the Veteran.  

Similarly, the Veteran's National Guard service treatment records (STRs) are currently outstanding.  However, her National Guard service personnel records, which are of record, show that her service ended in October 2003, which was more than one year prior to when she submitted her increased rating claim on appeal.  

Because the period of appellate review is limited to the time period one year prior to her June 2009 claim, the Board finds that these records, although not currently associated with the claims file, are not pertinent to the issues decided below.  See, e.g., 38 C.F.R. § 3.157; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Remanding these issues back to the RO to attempt to obtain the missing records would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  

Additionally, the Veteran was afforded a VA examination in February 2010 to evaluate the severity of her left knee disability.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because it describes the left knee disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, she has not asserted, and the evidence does not show, that her symptoms have materially worsened since the February 2010 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

A.  Entitlement to an Increased Rating.

The Veteran is presently assigned a 10 percent evaluation for ACL deficient left knee.  She is assigned a separate 10 percent evaluation for limitation of flexion, left knee.  The Veteran contends that ratings in excess of 10 percent are warranted for each disability.  

As indicated in the Introduction above, the two ratings are considered components of the same service-connected left knee disability.  Accordingly, the issues will be addressed together.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco, 7 Vet. App. at 58.  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart, 21 Vet. App. 505.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of her January 2009 claim.

Evaluations of the knee are assigned under the schedular criteria of Diagnostic Codes 5256 through 5263, under 38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a  40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.

A separate, compensable rating may be assigned under each of these three Diagnostic Codes (5257, 5260, 5261), if the specific symptoms are shown.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

Also potentially pertinent in this appeal are Diagnostic Code 5256, concerning ankylosis of the knee; Diagnostic Code 5258, concerning dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint; Diagnostic Code 5259, concerning symptomatic removal of semilunar cartilage; Diagnostic Code 5262, concerning impairment of the tibia and fibula; and Diagnostic Code 5263, concerning genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.38 C.F.R. § 4.71a.  

Finally, Diagnostic Code 5055 provides that a 100 percent rating is assigned for one year following the implantation of the prosthesis, after which a minimum 30 percent rating is assigned for a prosthetic replacement of the knee joint is 30 percent.  Id.  

The Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

The Board must consider potential applications of Title 38 C.F.R., whether or not raised by claimant.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991)

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Additionally, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the joint affected.  38 C.F.R. § 4.71a.

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board must fully consider the lay assertions of record in making all determinations.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In the present case, the Board finds by comparing the Veteran's symptoms to the rating criteria, that the service-connected disability does not warrant an increased evaluation for any portion of the rating period on appeal.  

First, the record shows that the disability is not manifested by flexion limited to 30 degrees, as required for the next-higher 20 percent rating under Diagnostic Code 5260.  Likewise, the disability is not manifested by extension limited to 10 degrees, as required for a compensable rating under Diagnostic Code 5261.  To the contrary, a September 2008 VA emergency room (ER) records reflects complaints of some aching, but physical examination showed full range of motion.  Also, the Veteran underwent a VA examination in February 2010, where she complained of periodic swelling and daily pain when walking.  Upon clinical evaluation, the VA examiner measured flexion to 120 degrees and extension to 0 degrees, each with end range of pain.  There was no additionally limited motion following repetitive use.  The Veteran herself informed the VA examiner that she believed her knee symptoms were consistent over time, without significant flare-up.  Thus, a higher rating is not warranted on the basis of limited flexion, and a separate rating is not warranted on the basis of limited extension, even when considering functional limitation due to the DeLuca factors.  38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  Indeed, with regard to assignment of a separate rating, such is precluded because the evidence fails to establish both limitation of flexion and extension both to compensable levels.  See VAOPGCPREC 9-04.  

The evidence also demonstrates that the disability is not manifested by moderate recurrent subluxation or lateral instability of the knee.  In fact, in a November 2008 VA primary care record the Veteran denied joint swelling and stiffness.  Similarly, at the February 2010 VA examination, the VA examiner found that upon physical examination the knee was stable to Lachmann's and drawer testing.  There was some laxity on varus and valgus stress testing, and the Veteran reported wearing a padded brace.  The VA examiner noted that X-rays showed evidence of prior ACL reconstruction.  Nonetheless, the Veteran specifically denied experiencing instability.  Thus, the Board finds that the left knee disability is manifested by no more than slight recurrent subluxation or lateral instability of the knee, which is consistent with the presently assigned 10 percent rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  

Finally, the Board finds that a higher rating is not assignable under any remaining potentially applicable diagnostic code.  See Schafrath, 1 Vet. App. at 593.  

In a March 2009 statement, the Veteran complained of very bad pain, aches, cramps, and locking every day.  Similarly, in a separate March 2009 statement, she wrote that her left knee ached continuously each day, was stiff and hard, and swelled at times.  A higher rating is not warranted under Diagnostic Code 5258, however, as the Veteran's combined rating is presently 20 percent, the maximum award provided by that code section.  Thus, a rating higher than 20 percent is not assignable on this basis.  See 38 C.F.R. § 4.25.  Additionally, a separate compensable rating is not assignable under Diagnostic Code 5258.  Indeed, her pain is already contemplated under Diagnostic Code 5260 and her instability is addressed under Diagnostic Code 5257.  Thus, an additional award under Diagnostic Code 5258 would constitute impermissible pyramiding under 38 C.F.R. § 4.14.

A higher evaluation is also not warranted under Diagnostic Codes 5259 (removal of semilunar cartilage) or 5263 (genu recurvatum) as 10 percent is the highest evaluation assignable under these Diagnostic Codes.  As there is no indication of ankylosis or impairment of the tibia and fibula, a higher evaluation is not assignable under Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  

The Board also acknowledges the Veteran's repeated statements, such as in June 2010, indicating that she had a total left knee replacement in 1997.  She is competent to establish the presence of any symptoms capable of lay observation.  However, her statements indicating a history of total left knee replacement are contradicted by the clinical findings of record.  First, an April 1998 letter from a private orthopedist indicates that the Veteran was one-year status post ACL reconstruction.  Likewise, the February 2010 VA examiner directly addressed the Veteran's statements by observing that there was a discrepancy between the reported history of total knee replacement and the X-rays findings, which showed evidence of prior ACL reconstruction along with lateral compartment osteoarthritis.  The VA examiner diagnosed osteoarthritis and prior ACL of the left knee.  Thus, the objective evidence demonstrates that the Veteran's disability is not manifested by history of total left knee replacement.  Her own statements, as such, are found to be unreliable and of no probative value on this issue.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Caluza, 7 Vet. App. at 511.  Therefore, a higher rating is not assignable under Diagnostic Code 5055, concerning prosthetic knee replacement.  38 C.F.R. § 4.71a.  

In March 2009, the Veteran wrote that she has numbness in the left leg, which develops after five minutes.  A November 2008 VA primary care progress note also reflects complaints of occasional paresthesias in the left leg.  Nonetheless, clinical neurological evaluation in November 2008 revealed no focal deficits.  There is otherwise no indication of a neurological deficit related to the left knee.  Without evidence of an objective deficit, a separate compensable rating is not assignable for a neurological manifestation of the left knee disability.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8529.  

Finally, the Board acknowledges the pertinent evidence beginning with the September 2008 ER record demonstrating a left knee scar from surgery.  A compensable evaluation is not assignable, however, as the scar is not shown to be unstable or painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

In light of the foregoing, the Board finds that an evaluation higher than 10 percent is not warranted for anterior cruciate deficient left knee or for limitation of flexion, left knee.  Further, there is no basis for assigning an evaluation higher than the present combined 20 percent rating.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The Veteran complained during her February 2010 VA examination that she was employed, but her knee symptoms limited her work activities, and she had given up exercise.  The Board recognizes that an evaluation in excess of the 10 percent may be assigned for certain manifestations of the service-connected disability.  However, as explained in detail above, the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Thus, the Veteran's left knee symptomatology does not present an exceptional or unusual disability picture.  Consequently, the Board need not address whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115-16.  

For these reasons, the rating schedule is adequate to evaluate the disability, and referral for extraschedular consideration is not in order.

B. Entitlement to a Temporary Total Rating

The Veteran contends that a temporary total evaluation is warranted due to convalescence after a left knee surgery in 1997.  

A total disability rating may be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2010).

A temporary total rating will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30 (2010).

In the present case, the Board finds that the claim must be denied, for the following reasons.  

First, the claims file does not contain the actual hospitalization or surgery records regarding the claimed left knee surgery in 1997.  Nonetheless, an April 1998 letter from a private orthopedic clinic observes that the Veteran had undergone ACL reconstruction one year prior.  Also, the record contains an August 1997 statement from a private orthopedic surgeon, who endorsed the Veteran as being temporarily totally disabled from August 11, 1997, to September 30, 1997, due to the need to restrict activities "on the injured [left] knee."  

Thus, the evidence is consistent the Veteran's assertion that she had surgery related to the service-connected left knee, and this surgery necessitated convalescence of more than twenty-one days in 1997.  

Nonetheless, the claim must be denied as untimely.  Claims for temporary total disability ratings are in essence claims for higher ratings for a temporary or limited period, not to exceed the time limits set forth at 38 C.F.R. § 4.30.  The effective date for the award of an increased disability rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  Otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A "claim" is a request of entitlement to a benefit based on a current disability.  Hillyard v. Shinseki, No. 08-1733 (U.S. Vet. App. Mar. 29, 2011).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  Once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).  38 C.F.R. § 3.157(b).  

Here, the Veteran did not file a formal or informal claim for a temporary total rating within one year of the 1997 surgery.  Rather, she filed her claim in January 2009, which is greater than one year after the surgery was performed in 1997.  In fact, the claims file shows no correspondence of any type received from the Veteran between December 1996 and September 2002.  The Veteran does not indicate otherwise.  Moreover, although the Veteran submitted private treatment records relating to this surgery, the records were not received until March 2009.  Thus, a claim for a temporary total rating was not received until more than one year after the surgery occurred.  Consequently, a higher rating cannot be assigned effective in 1997 pursuant to 38 C.F.R. §§ 3.157(b)(1), 4.30.  

Given the foregoing, there is no legal basis for the grant a temporary total evaluation based on the need for a period of convalescence following surgical treatment on the left knee.  Accordingly, the claim must be denied.  See Sabonis, 6 Vet. App. at 430.


ORDER

An evaluation higher than 10 percent for the service-connected anterior cruciate ligament deficient left knee is denied.  

An evaluation higher than 10 percent for the service-connected for limitation of flexion, left knee, is denied.  

A temporary total evaluation for surgery necessitating at least one month of convalescence relating to the left knee is denied.


REMAND

Upon review, the Board finds that further development is necessary with respect to the claims of service connection for heart disease and hypertension.  

In June 2010, the Veteran wrote in her VA Form 9 (substantive appeal) that she developed hypertension while in the National Guard.  

Presently, the claims file includes the service treatment records (STRs) for the Veteran's period of active service from November 1981 to May 1992.  The STRs for her subsequent period of National Guard service, however, are currently outstanding.  

In an attempt to obtain the records, the RO contacted the VA Records Management Center (RMC), who responded in a February 2010 email indicating that the Veteran's STRs were not available at that location.  In February 2010, the RO contacted the South Carolina Army National Guard (SCANG) directly with a request for the Veteran's STRs.  In February 2010, the SCANG responded by supplying copies of the Veteran's administrative records, but noted that the Veteran's medical records had been shipped to St. Louis.  Subsequently, in March 2010, the RO issued a Memorandum on the Nonavailability of Federal Records.  The RO recited the history above and then concluded that all reasonable efforts had been made to obtain the Veteran's missing STRs, but that any further attempts would be futile.  

The Board finds, despite the RO's March 2010 Memorandum, that further efforts must be made to attempt to obtain the Veteran's missing National Guard STRs.  Most importantly, the SCANG specifically informed the RO that the Veteran's STRs had been relocated to St. Louis, presumably the National Personnel Records Center (NPRC).  The RO, however, did not then contact the NPRC with a request for the Veteran's records.   Thus, VA's duty to assist has not been satisfied, and remand is necessary to make further efforts to attempt to obtain the missing records.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  


Accordingly, the issues are REMANDED for the following action:

1. The RO should contact the appropriate service department and/or records custodian(s), to specifically include the National Personnel Records Center (NPRC), with a request for copies of any outstanding service treatment records.

All attempts to procure the Veteran's service treatment records must be fully documented in the claims file.  If, after making as many requests as are necessary to obtain any pertinent records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

2.  The RO must also complete any further development warranted by the record, to include attempting to obtain all outstanding private treatment records previously identified in a March 2009 Authorization and Consent to Release Information (Release), including treatment records from Dr. Harrison, at South Carolina Heart Center; Dr. Jean Massey at Internal Medicine; Dr. McKay at Lexington Family Practice; Dr. Fravel; Baptist Medical Center; and Irmo-Lexington Urgent Care.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

The RO should request that the Veteran sign any necessary releases prior to attempting to obtain the identified records.  All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow her the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed heart disease and hypertension.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to provide a current diagnosis and address the following:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has heart disease or hypertension that had its onset during her period of active duty from November 1981 to May 1992, became manifest within a one-year period following her discharge from this period of active duty, or is otherwise causally related to this period of active service?

(b) If the examiner determines that heart disease and/or hypertension did not have its direct onset during the Veteran's period of active duty from November 1981 to May 1992, the examiner is asked to opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that heart disease and/or hypertension preexisted any period of active duty for training (ADT).  If found to preexist any period of ADT, the examiner is asked to indicate (1) whether the preexisting condition worsened (underwent a permanent increase in disability) during that period of ADT and (2) whether the condition permanently worsened beyond the natural progress of the disease.

If heart disease and/or hypertension is not found to have preexisted a period of ADT, then the examiner should state whether it is at least as likely related to any period of ADT reflecting treatment for such.

In making these determinations, the examiner(s) is asked to address the Veteran's own statements regarding the onset and continuity of her symptomatology.

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


